                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                               No. 5:19-cv-249-FL


MATTHEW BRADLEY,                                     )
                               Plaintiff,            )
                                                     )
       - against –                                   )      APPENDIX
                                                     )
                                                     )
ANALYTICAL GRAMMAR, INC.                             )
                                                     )
                                                     )
                               Defendant.            )


        PLEASE TAKE NOTICE that Plaintiff Matthew Bradley (“Plaintiff”) respectfully

 submits the following appendix to Plaintiffs’ statement of material facts.

Dated: July 17, 2020
Charlotte, North Carolina

                                                            Respectfully submitted:

                                                            LIEBOWITZ LAW FIRM, PLLC

                                                            By:/Richard Liebowitz/
                                                            Richard Liebowitz
                                                            N.Y. Bar No. 5357702
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            T: (516) 233-1660
                                                            F: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Counsel for Plaintiff
                                                            Matthew Bradley

                                                            ALLAN LAW FIRM, PLLC

                                                            By:/Albert P Allan/
                                                            Albert P. Allan




          Case 5:19-cv-00249-FL Document 38 Filed 07/17/20 Page 1 of 2
                                      N.C. Bar No. 18882
                                      435 East Morehead Street
                                      Charlotte, NC 28202
                                      T: 704-371-5605
                                      F: n/a
                                      alallan@allaniplitigation.com

                                      Local Civil Rule 83.1(d) Counsel
                                      for Plaintiff Matthew Bradley




                            2
Case 5:19-cv-00249-FL Document 38 Filed 07/17/20 Page 2 of 2
